DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on March 24, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Allowable Subject Matter
 	Claims #20-23 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the insulating layer includes a second part that does not overlap with the first and second wiring lines, the second part is located between the first and second wiring lines in a planar view, and a thickness of the second part of the insulating layer in the third portion is greater than the thickness of the first part of the insulating layer in the third portion” (claim 20).
 	As to claim 20, Kanaya (U.S. Patent Publication No. 2021/0120658 A1), hereafter “Kanaya”, teaches in FIG. 5 a first portion (left pixel bank) including a plurality of TFTs SW1 arrayed in a matrix; a second portion (right pixel bank) including a driver circuit SW2; and a third portion (contact hole area between left and right pixel banks) between the first portion and the second portion; first and second wiring lines S1, S2 each connecting one of the plurality of TFTs and the driver circuit; an insulating layer 13 including a first part between the substrate and one of the first and second wiring lines; a thickness of the first part of the insulating layer in the third portion is smaller than a thickness of the first part of the insulating layer in the first portion of in the second portion (insulating layer 13 has zero thickness in the third portion as compared to the first or second portions).
	However, Kanaya does not teach the above allowable limitations and no other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829